Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed May 11, 2022 is acknowledged.  Claims 1-2, 8-10, 13, and 17-18 are amended.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed February 11, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, US 2014/0121845 (Mueller, IDS) in view of Rohde, US 2013/0193041 (Rohde, IDS).
 Regarding claim 1, Mueller discloses a medical treatment device (REF 501) for treating a patient (abstract, figs. 1-7) comprising:
A sensor interface (REF 505, 520/521, ¶ 0023-0024), for receiving sensor data from a plurality of different external peripheral sensors (REF 510, ¶ 0016-0017, 0033-0035);
A controller (REF 504) configured to:
Process the received sensor data to calculate control data (¶ 0028, 0127); and
Provide the control data for controlling medical treatment related devices (¶ 0028-0029); and
An output interface (see “interface…for data exchange”, ¶ 0023 and “control signals”, ¶ 0065) for providing the control data.
Mueller does not disclose a device wherein the controller additionally provides control data for controlling a configuration of a medical treatment related apparatus such as other peripheral devices.  However, Rohde discloses a dialysis device (abstract, REF 100, fig. 1) comprising a controller (REF 112, ¶ 0059) which receives sensor data from peripheral sensors (REF 408, 416, 422, 426, ¶ 0091) and provides control data for controlling a configuration (REF 430, 432, 434, 438, fig. 4) of at least one medical treatment related apparatus (see “Water Treatment Device”, REF 402, fig. 4).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Mueller to incorporate peripheral device control as described in Rohde in order to reduce the complexity of home dialysis treatment by providing a centralized control system for peripheral devices (Rohde, ¶ 0013-0014).
Regarding claim 2, Mueller (in view of Rohde) discloses a device further comprising internal sensors (¶ 0016-0019, 0085-0086, 0106-0107) configured to output internal sensor data to the controller, and wherein the controller is configured to process the internal sensor data to calculate the control data (¶ 0030, 0085-0086, 0106-0107, 0119).
Regarding claim 3, Mueller (in view of Rohde) discloses a device wherein the sensor interface is a wireless interface (¶ 0046).
Regarding claim 4, Mueller (in view of Rohde) discloses a device wherein the output interface is a wireless interface (¶ 0046).
Regarding claim 5, Mueller (Rohde) discloses a device comprising a blood pump (REF 102, ¶ 0105), where control data is capable of being used to control a flow rate of the blood pump (¶ 0065).
Regarding claim 6, Mueller (in view of Rohde) discloses a device wherein the medical treatment device comprises a peritoneal dialysis machine (¶ 0100, 0122).
Regarding claims 7 and 9, Mueller (in view of Rohde) discloses a device wherein sensors are capable of providing temperature data (¶ 0035) and location data (¶ 0091-0093).
Regarding claim 8, Mueller (in view of Rohde) discloses a device wherein the sensor interface is configured to receive sensor data from one or more wearable devices (see “smartphones”, abstract).
Regarding claims 10-12 and 14-18, Mueller (in view of Rohde) is relied upon in the rejection of claims 1-9 set forth above.
Regarding claim 13, Mueller discloses a system wherein the medical treatment related device is mobile or stationary (fig. 2, ¶ 0091-0093).
Regarding claim 19, Mueller discloses a system wherein sensors are capable of providing physiological data (¶ 0075), and wherein the control data comprises a blood pump control signal for controlling a blood pump (¶ 0065, 0105).
Regarding claim 20, Mueller discloses a system wherein threshold values are configured for all the sensor data, and wherein the controller is configured to output an alert signal in response to non-compliance with the threshold values (¶ 0082, 0118).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 a1/a2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rohde as set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779